DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) in view of Wang et al. (US 20130243308 A1).

Regarding claims 1, 10 and 19, Gonzalez Diaz et al. disclose an electronic device, comprising; a method, comprising: in an electronic device; and a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic device, causes the electronic device to execute operations, the operations comprising: circuitry configured to: determine probability map information for a first image of a 

Gonzalez Diaz et al. do not disclose a probability map, or application of a stochastic optimization function on the determined probability map information.

Wang et al. teach determine probability map information for a first image of a first size, based on application of a neural network model on the first image, wherein the neural network model is trained to detect one or more objects based on a plurality of images associated with the one or more objects (mark certain pixels to be absolutely part of the image foreground and background, respectively.  Although the total number of marked pixels is very limited, sometimes no more than several hundred, they are the interactive clues which are able to be utilized by certain machine learning algorithms to train a particular model online.  Then, this online-trained model is applied to the rest of the image for prediction purposes, [0003]), and wherein the probability map information indicates a probability value for each pixel associated with the one or more objects in the first image (indicate how likely each pixel belongs to the foreground or background, abstract, likelihood map, indicating the probability of each pixel to be classified as foreground or background, [0007], prediction or activation is a probability map indicating how likely each pixel belongs to foreground, [0026]); detect a region that corresponds to the one or more objects in the first image based on the determined probability map information of the first image (sum of probabilities of all the pixels segmented as foreground, [0030], implements a spatial constraint which defines a valid mask local to the user's given marks, abstract); determine a first set of sub-images from the detected region, based on application of a stochastic optimization function on the determined probability map 

Gonzalez Diaz et al. and Wang et al. are in the same art of object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]). The combination of Wang et al. with Gonzalez Diaz et al. will enable the use of a stochastic optimization function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the stochastic optimization function of Wang et al. with the invention of Gonzalez Diaz et al. as this was known at the time of filing, the combination would have predictable results, and as Wang et al. 

Regarding claims 6 and 15, Gonzalez Diaz et al. and Wang et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. further disclose wherein the neural network model comprises one of an artificial neural network (ANN), a convolutional neural network (CNN), a CNN-recurrent neural network (CNN-RNN), Region-CNN (R-CNN), Fast R-CNN, Faster R-CNN, a Long Short Term Memory (LSTM) network based RNN, a combination of CNN and ANN, a combination of LSTM and ANN, a gated recurrent unit (GRU)-based RNN, a deep Bayesian neural network, a Generative Adversarial Network (GAN), a deep learning based object detection model, a feature-based object detection model, an image segmentation based object detection model, a blob analysis-based object detection model, a "you look only once" (YOLO) object detection model, or a single-shot multi-box detector (SSD) based object detection model (Examples of localization and classification methods that can be utilized include fast region-based convolutional networks (R-CNN) and convolutional neural networks (CNN), [0071]).

Regarding claims 7 and 16, Gonzalez Diaz et al. and Wang et al. disclose the electronic device and method according to claims 1 and 10. Wang et al. further teach the stochastic optimization function comprises one of a cost function, a direct search function, a simultaneous perturbation function, a Hill climbing function, a random search function, a Tabu search function, a Particle Swarm Optimization (PSO) function, an Ant Colony Optimization function, a simulated annealing function, or a genetic function (As mentioned earlier, cost function optimization is an alternative to supervised learning for the task of image segmentation, and 

Regarding claims 8 and 17, Gonzalez Diaz et al. and Wang et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. further indicate the circuitry is further configured to determine at least one of a number of sub-images of the first set of sub-images, the second size of each of the first set of sub-images, or a position of each of the first set of sub-images in the first image, based on the application of the stochastic optimization function on the determined probability map information (Gonzalez Diaz et al., “The controller 301 calls the planner 302 to look up the task, map, and assignment plans at 701 and 702.  Before executing the tasks, the controller 301 generates the execution plan for the operator(s) 304 at 703.  The execution plan establishes the target map which involves the following steps: 1. Calculation on positions and paths using the abstract map plan to reach the viewpoints, [0053]-[0054], “The camera system can be a human operated camera taking images of an object manually, or a robotic system configured to control a position, orientation, and action of a plurality of cameras according to the map plan and the instructions, depending on the desired implementation. Such actions can include, but are not limited to, the timing and sending of the images from the camera system, the amount of flash to be utilized, the number of images to be captured, and so on in accordance with the desired implementation”, [0096]; Wang et al., “As mentioned earlier, cost function optimization is an alternative to supervised learning for the task of image segmentation, and the segments are found by optimizing this .

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) as applied to claim 1 above, further in view of Tateno et al. (US 20200073399 A1).

Regarding claims 2, 3, 11 and 12, Gonzalez Diaz et al. and Wang et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. disclose an image capturing device configured to capture the first image (Gonzalez Diaz et al., images received from a camera system, abstract; Wang et al., camera image, [0027]) but do not disclose the circuitry is further configured to: detect a change in an imaging parameter associated with the image capturing device; and determine the probability map information based on the detected change in the imaging parameter. 
 

 
Gonzalez Diaz et al. and Wang et al. and Tateno et al. are in the same art of object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Tateno et al., abstract, [0030]). The combination of Tateno et al. with Gonzalez Diaz et al. and Wang et al. will enable the use of detecting a changed imaging parameter. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the parameters of Tateno et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, and as Tateno et al. indicate “This makes it possible to perform stable and safe control in which the cargo does not collide with an obstacle in the environment” ([0051]), which is ideal to improve the safety of the process of Gonzalez Diaz et al. and Wang et al. when applied in commercial settings.

Regarding claims 4 and 13, Gonzalez Diaz et al. and Wang et al. and Tateno et al. disclose the electronic device and method according to claims 2 and 11. Tateno et al. further teach the circuitry is further configured to: control the image capturing device to capture a second image at a defined time interval; and determine the probability map information for the captured second image (cargo image input unit (first input unit) 1110 inputs a depth map in a time-.
 
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) as applied to claim 1 above, further in view of Burry et al. (IDS: US 9760789 B2).

Regarding claims 5 and 14 and 20, Gonzalez Diaz et al. and Wang et al. disclose the electronic device, method, and CRM according to claims 1, 10, and 19. Gonzalez Diaz et al. and Wang et al. do not disclose the one or more objects corresponds to one or more license plates of one or more vehicles captured in the first image. 
 
Burry et al. teach one or more objects corresponds to one or more license plates of one or more vehicles captured in the first image (“License plate images and sub-images can be tightly cropped utilizing an image-based classifier and gradient-based cropping.  An image-based classifier can identify the location of valid characters within the image.  Because of a number of noise sources, such as, for example, residual plate rotation and shear in the characters within the image, the image-based classifier performs a "rough" identification of the image boundaries.  An additional processing step utilizing gradient-based cropping is performed to fine-tune the license plate image boundaries”, abstract, “A SNoW-based technique is more robust than gradient-based approaches for dealing with varying distances between valid license plate characters, license plate borders, and special symbols or logos on the plate (as illustrated in an exemplary pictorial illustration 700 in FIG. 13 and exemplary pictorial illustration 750 in FIG. 14).  The SNoW-based method is capable of the tight localization required for cropping.  In a disclosed embodiment, detection of valid character locations uses a SNoW-based machine learning classifier architecture operating on local image features derived utilizing the Successive Mean Quantization Transform ("SMQT")”, dt60).

Gonzalez Diaz et al. and Wang et al. and Burry et al. are in the same art of using computer vision for object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; .

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) as applied to claim 1 above, further in view of Lin et al. (US 20200349464 A1).

Regarding claims 9 and 18, Gonzalez Diaz et al. and Wang et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. do not disclose the circuitry is further configured to: detect one or more bounding boxes in the first image based on the application of the neural network model on the first image, wherein each of the one or more bounding boxes includes the one or more objects; and determine the probability map information for the first image of the first size based on the detected one or more bounding boxes in the first image.



Gonzalez Diaz et al. and Wang et al. and Lin et al. are in the same art of using computer vision for object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Lin et al., abstract, [0076]). The combination of Lin et al. with Gonzalez Diaz et al. and Wang et al. will enable using bounding boxes. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the bounding boxes of Lin et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, and as Lin et al. indicate with multi-task training using such bounding boxes, a single machine learning model can be generated that performs well on multiple datasets and generates accurate results ([0118]) which will enable the system of Gonzalez Diaz et al. and Wang et al. to work on the widest range of input data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180122082 A1 (grouping the pixels or voxels of an image into foreground and background classes, [0024], The hybrid cost function comprises at least three components including: (a) an image based data term which utilizes low level image features (such as edges, texture, region statistics etc.), (b) a regularizing energy term to impart smoothness to the solution and (c) a data driven prior knowledge about the object via deep learned object probability map, [0016]); US 20170124409 A1 (CNN, image, determine a likelihood of an object category, abstract, In any given image and/or video sequence, object recognition detects .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661